Title: To Thomas Jefferson from Henry Dearborn, 23 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War DepartmentFeby. 23. 1805
                  
                  I have the honor herewith to transmit you a Return of the Militia of the United States, from such returns as have been received since the 20th March 1804 date of the last Return
                  With sentiments of esteem and respect I am, Sir Your Obedient Servant
                  
                     H Dearborn 
                     
                  
               